 
coalogix INC.
 
2008 STOCK option PLAN
 
(As Amended and Restated Effective July 29, 2008)
 
 

--------------------------------------------------------------------------------



COALOGIX INC.
 
2008 STOCK oPTION PLAN


(As Amended and Restated Effective July 29, 2008)
 
1. Definitions
 
In addition to other terms defined herein, the following terms shall have the
meanings given below:
 
(a) Administrator means the Board, and, upon its delegation of all or part of
its authority to administer the Plan to the Committee, the Committee.
 
(b) Affiliate means any Subsidiary of the Corporation or any other business
entity which is controlled by the Corporation; provided, however, that the term
"Affiliate" shall not include any Parent of the Corporation and shall be
construed in a manner in accordance with the registration provisions of
applicable federal securities laws and as permitted by Code Section 409A (if and
to the extent applicable).
 
(c) Applicable Law or Applicable Laws means any applicable laws, rules or
regulations (or similar guidance), including but not limited to the Securities
Act, the Exchange Act and the Code.
 
(d) Board or Board of Directors means the Board of Directors of the Corporation.
 
(e) Cause shall mean one or more of following acts by a Participant: (i) such
Participant's breach of (A) any material provision of such Participant's
employment agreement, or (B) any stockholders, confidentiality or noncompetition
agreement with the Corporation or any Subsidiary; (ii) any intentional act or
intentional omission by such Participant that causes, or is likely to cause,
material harm to the Corporation or any Subsidiary or its business reputation;
(iii) such Participant's dishonesty, fraud, gross negligence or willful
misconduct related to Participant's performance of his or her duties to the
Corporation or any Subsidiary; (iv) such Participant's conviction of, or such
Participant's entry of a plea of guilty or no contest to, a felony (other than
for motor vehicle offenses the effect of which do not materially impair a
Participant's performance of his or her duties), or such Participant's arrest or
indictment for a felony or crime of moral turpitude (other than for motor
vehicle offenses the effect of which do not materially impair a Participant's
performance of his or her duties) related to Participant's performance of his or
her duties; (v) such Participant's repeated use of drugs or alcohol that in the
reasonable determination of the Board interferes with the performance by the
Participant of his or her duties and that is not cured within forty-five (45)
days by the Participant taking action reasonably requested by the Board in
writing to address the issue; and (vi) such Participant's willful and continued
failure (A) to follow the direction (consistent with such Participant's duties)
of the President and Chief Executive Officer of the Corporation, the Board or
any other Participant to whom such Participant reports, (B) to perform
substantially his or her duties to the Corporation or any Subsidiary or (C) to
follow the written policies, procedures and rules of the Corporation or any
Subsidiary for which such Participant works, in each case if such failure is not
cured within ten (10) days after a written demand is delivered to such
Participant by the Board or the President of either the Corporation or the
Subsidiary for which such Participant works that specifically identifies the
manner in which the Board believes that such Participant has not met his or her
obligations hereunder; provided, however, that for purposes of this clause (vi),
no act or failure to act on the part of a Participant shall be considered
"willful" unless it is done or omitted to be done by such Participant in bad
faith or without reasonable belief that such Participant's action or omission
was in the best interests of the Corporation. Any act or failure to act based
upon authority given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for the Corporation shall be conclusively presumed to
be done or omitted to be done by such Participant in good faith and in the best
interest of the Corporation. The termination of employment of a Participant
shall not be deemed to be for "Cause" unless the Participant is notified prior
to such termination of employment that such termination is for Cause. The
determination of "Cause" shall be made by the Administrator and its
determination shall be final and conclusive. Without in any way limiting the
effect of the foregoing, for purposes of the Plan and an Option, a Participant's
employment or service shall be deemed to have terminated for Cause if, after the
Participant's employment or service has terminated, facts and circumstances are
discovered that would have justified, in the opinion of the Administrator, a
termination for Cause.
 

--------------------------------------------------------------------------------



(f) A Change of Control shall (except as may be otherwise provided in an
individual Option Agreement or as may be otherwise required, if at all, pursuant
to Code Section 409A) mean the occurrence of any of the following events with
respect to the Corporation:
 
(i) The acquisition of Voting Securities of the Corporation by any person (other
than a stockholder of the Corporation on the Effective Date) immediately after
which such person has beneficial ownership of more than 50% of the combined
voting power (determined on an "as converted" common stock equivalent basis) of
the Corporation's then outstanding Voting Securities;
 
(ii) A merger, consolidation or reorganization involving the Corporation,
unless:
 
(A) the stockholders of the Corporation, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least a majority of
the combined voting power (determined on an "as converted" common stock
equivalent basis) of the outstanding Voting Securities of the corporation
resulting from such merger or consolidation or reorganization (the "Surviving
Corporation"); and
 
(B) the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation; or
 
(iii) The sale or other disposition of all or substantially all of the assets of
the Corporation (defined as a sale of assets of the Corporation representing
more than 40% of the Fair Market Value of the total assets held by the
Corporation) to any person (other than a transfer to a Subsidiary).
 
(iv) Notwithstanding the foregoing, a Non-Control Acquisition shall not
constitute a Change of Control.
 
Except as provided in Section 1(f)(iii) above, in no event shall a Change of
Control of a Subsidiary constitute a Change of Control of the Corporation.
 
2

--------------------------------------------------------------------------------



(For the purposes herein, the term "person" shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than
the Corporation, a subsidiary of the Corporation or any employee benefit plan(s)
sponsored or maintained by the Corporation or any subsidiary thereof, and the
term "beneficial owner" shall have the meaning given the term in Rule 13d-3
under the Exchange Act.)
 
The Administrator shall have full and final authority, in its discretion, to
determine whether a Change of Control of the Corporation has occurred, the date
of the occurrence of such Change of Control and any incidental matters relating
thereto.
 
(g) Common Stock means the Common Stock of CoaLogix Inc., or any successor
securities thereto. Shares of Common Stock may be issuable under the Plan.
 
(h) Code means the Internal Revenue Code of 1986, as amended. Any reference
herein to a specific Code section shall be deemed to include all related
regulations or other guidance with respect to such Code section.
 
(i) Committee means the Compensation Committee of the Board or other committee
of the Board which may be appointed to administer the Plan in whole or in part.
 
(j) Corporation means CoaLogix Inc., a Delaware corporation, together with any
successor thereto.
 
(k) Director means a member of the Board or of the board of directors of an
Affiliate.
 
(l) Disability shall, except as may be otherwise determined by the Administrator
(taking into account any Code Section 409A considerations), as applied to any
Participant, have the meaning given in any Option Agreement, employment
agreement, consulting agreement or other similar material agreement, if any, to
which the Participant is a party, or, if there is no such agreement (or if such
agreement does not define disability), "Disability" shall mean the inability of
the Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death, or which has lasted or can be expected to last for a continuous
period of not less than 12 months. The Administrator shall have sole authority
to determine if a Disability has occurred.
 
(m) Effective Date means the effective date of the Plan, as provided in Section
4.
 
(n) Employee means any person who is an employee of the Corporation or any
Affiliate (including entities which become Affiliates after the Effective Date
of the Plan). For this purpose, an individual shall be considered to be an
Employee only if there exists between the individual and the Corporation or an
Affiliate the legal and bona fide relationship of employer and employee (taking
into account any Code Section 409A considerations); provided, however, that,
with respect to Incentive Options, "Employee" means any person who is considered
an employee of the Corporation or Subsidiary for purposes of Treas. Reg. Section
1.421-1(h) (or any successor provision related thereto).
 
(o) Exchange Act means the Securities Exchange Act of 1934, as amended.

3

--------------------------------------------------------------------------------



(p) Fair Market Value of any asset other than cash or securities required to be
valued under this Plan means the fair market value thereof at the time of such
determination, as determined in good faith by the Administrator based on all
relevant available facts, which may include among other things the opinions of
independent valuation experts as to value. The Fair Market Value of the Common
Stock or any other securities as of a date of determination means the following:
 
(i) Stock Listed and Shares Traded. If the Common Stock or other securities are
listed and traded on a national securities exchange (as such term is defined by
the Exchange Act) (including but not limited to the NASDAQ Stock Market) on the
date of determination, the Fair Market Value per share shall be the average of
the closing prices of the securities on such national securities exchange for
the ten (10) trading day period ending three (3) trading days prior to the date
of determination. If the Common Stock or other securities are traded in the
over-the-counter market, the Fair Market Value per share shall be the average of
the closing bid and asked prices on the date of determination.
 
(ii) Stock Listed But No Shares Traded. If the Common Stock or other securities
are listed on a national securities exchange (including but not limited to the
NASDAQ Stock Market), but no shares of the Common Stock or other securities are
traded on the date of determination but there were shares traded on dates within
a reasonable period before the date of determination, the Fair Market Value
shall be the closing price of the Common Stock or other securities on the most
recent date before the date of determination. If the Common Stock or other
securities are regularly traded in the over-the-counter market but no shares of
the Common Stock or other securities are traded on the date of determination (or
if records of such trades are unavailable or burdensome to obtain) but there
were shares traded on dates within a reasonable period before the date of
determination, the Fair Market Value shall be the average of the closing bid and
asked prices of the Common Stock or other securities on the most recent date
before the date of determination.
 
(iii) Stock Not Listed. If the common stock or other securities are not listed
on a national securities exchange (including but not limited to the NASDAQ Stock
Market) and are not regularly traded in the over-the-counter market, then the
Administrator shall determine the Fair Market Value of the Common Stock or other
securities based on all relevant available facts, which may include among other
things the average of the closing bid and ask prices reflected in the
over-the-counter market on a date within a reasonable period either before or
after the date of determination, or opinions of independent valuation experts as
to value and may take into account any recent sales and purchases of such Common
Stock or other securities to the extent they are representative.
 
(iv) Notwithstanding the foregoing, (A) with respect to the grant of Incentive
Options, the Fair Market Value shall be determined by the Administrator in
accordance with the applicable provisions of Section 20.2031-2 of the Federal
Estate Tax Regulations, or in any other manner consistent with the Code Section
422; and (B) Fair Market Value shall be determined in accordance with Code
Section 409A if and to the extent required.
 
(q) Incentive Option means an Option that is designated by the Administrator as
an Incentive Option pursuant to Section 7 and intended to meet the requirements
of incentive stock options under Code Section 422.
 
4

--------------------------------------------------------------------------------



(r) Independent Contractor means an independent contractor, consultant or
advisor providing services to the Corporation or an Affiliate.
 
(s) Non-Control Acquisition means an acquisition of Voting Securities by an
employee benefit plan (or a trust forming a part thereof) maintained by the
Corporation or any Subsidiary.
 
(t) Nonqualified Option means an Option granted under Section 7 that is not
intended to qualify as an incentive stock option under Code Section 422.
 
(u) Option means an Incentive Option or Nonqualified Option granted under
Section 7 that entitles the holder to purchase from the Corporation a stated
number of shares of Common Stock at the Option Price, and subject to such terms
and conditions, as may be set forth in the Plan or Option Agreement or
established by the Administrator.
 
(v) Option Agreement means an Option agreement (including any amendment or
supplement thereto) between the Corporation and a Participant specifying the
terms, conditions and restrictions of an Option granted to the Participant. An
Option Agreement may also state such other terms, conditions and restrictions,
including but not limited to terms, conditions and restrictions applicable to
shares of Common Stock or any other benefit underlying an Option, as may be
established by the Administrator.
 
(w) Option Period means the term of an Option, as provided in Section 7(d).
 
(x) Option Price means the price at which an Option may be exercised, as
provided in Section 7(b).
 
(y) Parent means a "parent corporation," whether now or hereafter existing, as
defined in Code Section 424(e).
 
(z) Participant means an Employee employed by, or a Director or an Independent
Contractor providing services to, the Corporation or an Affiliate who satisfies
the requirements of Section 6 and is selected by the Administrator to receive an
Option under the Plan.
 
(aa) Plan means the CoaLogix Inc. 2008 Stock Option Plan, as amended and
restated effective July 29, 2008, and as it may be hereafter amended and/or
restated.
 
(bb) Retirement shall, as applied to any Participant, have the meaning given in
any Option Agreement, employment agreement, consulting agreement or other
similar material agreement, if any, to which the Participant is a party, or, if
there is no such agreement (or if any such agreement does not define
retirement), "Retirement" shall mean retirement in accordance with the
retirement policies and procedures established by the Corporation, as determined
by the Administrator in its sole discretion (taking into account any Code
Section 409A considerations).
 
(cc) SCR Tech means SCR Tech, LLC, a North Carolina limited liability company
and a Subsidiary of the Corporation.
 
(dd) Securities Act means the Securities Act of 1933, as amended.
 
5

--------------------------------------------------------------------------------



(ee) Stockholders' Agreement means that certain Coalogix Inc. Stockholders'
Agreement by and between the Corporation and certain stockholders or option
holders, as it may be hereafter amended and/or restated.
 
(ff) Subsidiary means a "subsidiary corporation," whether now or hereafter
existing, as defined in Code Section 424(f).
 
(gg) Termination Date means the date of termination of a Participant's
employment or service for any reason, as determined by the Administrator or its
designee in its or his discretion.
 
(hh) Voting Securities means securities of a corporation that have the power to
vote generally for the election of directors.
 
2. Purpose
 
The purpose of the Plan is to encourage and enable selected Employees, Directors
and Independent Contractors of Corporation and its Affiliates to acquire or to
increase their holdings of Common Stock in order to promote a closer
identification of their interests with those of the Corporation and its
stockholders, thereby further stimulating their efforts to enhance the
efficiency, soundness, profitability, growth and stockholder value of the
Corporation. This purpose will be carried out through the grant to selected
Participants of Options, which may be in the form of Incentive Options and/or
Nonqualified Options, and/or any other awards which may be permitted under the
Plan.  
 
3. Administration of the Plan
 
(a) The Plan shall be administered by the Board of Directors of the Corporation
or, upon its delegation, by the Committee. For the purposes of the Plan, the
term "Administrator" shall refer to the Board and, upon its delegation to the
Committee of all or part of its authority to administer the Plan, to the
Committee.
 
(b) Subject to the provisions of the Plan, the Administrator shall have full and
final authority in its discretion to take any action with respect to the Plan
including, without limitation, the authority (i) to determine all matters
relating to Options, including selection of individuals to be granted Options,
the types of Options, the number of shares of Common Stock subject to an Option,
and all terms, conditions, restrictions and limitations of an Option; (ii) to
prescribe the form or forms of the Option Agreements evidencing any Options
granted under the Plan; (iii) to establish, amend and rescind rules and
regulations for the administration of the Plan; and (iv) to construe and
interpret the Plan, Options and Option Agreements made under the Plan, to
interpret rules and regulations for administering the Plan and to make all other
determinations deemed necessary or advisable for administering the Plan. In
addition, (i) the Administrator shall also have authority, in its sole
discretion, to accelerate the date that any Option which was not otherwise
exercisable or vested shall become exercisable or vested in whole or in part
without any obligation to accelerate such date with respect to any other Option
granted to any recipient; and (ii) the Administrator also may in its sole
discretion modify or extend the terms and conditions for exercise or vesting of
an Option (in each case, taking into account any Code Section 409A
considerations). The Administrator may determine that a Participant's rights,
payments and/or benefits with respect to an Option (including but not limited to
any shares issued or issuable and/or cash paid or payable with respect to an
Option) shall be subject to reduction, cancellation, forfeiture or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Option. Such events may
include, but shall not be limited to, termination of employment for cause,
violation of policies of the Corporation or an Affiliate, breach of
non-solicitation, non-competition, confidentiality or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is determined by the Administrator to be detrimental to the business or
reputation of the Corporation or any Affiliate. In addition, the Administrator
shall have the authority and discretion to establish terms and conditions of
Options (including but not limited to the establishment of subplans) as the
Administrator determines to be necessary or appropriate to conform to the
applicable requirements or practices of jurisdictions outside of the United
States. In addition to action by meeting in accordance with Applicable Law, any
action of the Administrator with respect to the Plan may be taken by a written
instrument signed by all of the members of the Board or Committee, as
appropriate, in accordance with Applicable Law, and any such action so taken by
written consent shall be as fully effective as if it had been taken by a
majority of the members at a meeting duly held and called. All determinations of
the Administrator with respect to the Plan and any Option or Agreement will be
final and binding on the Corporation and all persons having or claiming an
interest in any Option granted under the Plan. No member of the Board or
Committee, as applicable, shall be liable while acting as Administrator for any
action or determination made in good faith with respect to the Plan, an Option
or an Option Agreement. The members of the Board or Committee, as applicable,
shall be entitled to indemnification and reimbursement in the manner provided in
the Corporation's certificate of incorporation and/or bylaws and/or pursuant to
Applicable Law.
 
6

--------------------------------------------------------------------------------



(c) Notwithstanding the other provisions of Section 3, the Administrator may
delegate to one or more officers of the Corporation the authority to grant
Options to eligible Participants, and to make any or all of the determinations
reserved for the Administrator in the Plan and summarized in Section 3(b) herein
with respect to such Options (subject to any restrictions imposed by Applicable
Laws and such terms and conditions as may be established by the Administrator).
To the extent that the Administrator has delegated authority to grant Options
pursuant to this Section 3(c) to one or more officers of the Corporation,
references to the Administrator shall include references to such officer or
officers, subject, however, to the requirements of the Plan and other Applicable
Laws.
 
4. Effective Date
 
The Effective Date of the Plan is April 9, 2008. The Plan was amended and
restated effective July 29, 2008. Options may be granted under the Plan on and
after the Effective Date, but not after April 8, 2018. Options that are
outstanding at the end of the Plan term (or such earlier termination date as may
be established by the Board pursuant to Section 10(a)) shall continue in
accordance with their terms, unless otherwise determined by the Administrator.
 
5. Shares of Stock Subject to the Plan; Option Limitations
 
(a) Shares of Stock Subject to the Plan: Subject to adjustment as provided in
Section 5(c) herein, the number of shares of Common Stock initially authorized
for issuance under the Plan (including for the grant of Incentive Options) was
14,706 shares. As a result of a July 11, 2008 increase by 2,000 shares in the
number of shares authorized for issuance and a subsequent 25-to-1 stock split,
and subject to adjustments as provided in Section 5(c), the maximum number of
shares of Common Stock that may be issued pursuant to the Plan, as amended and
restated effective July 29, 2008, shall not exceed 417,650 shares. Of the total
number of shares issuable under the Plan, the maximum number of shares of Common
Stock available for the grant of Incentive Options under the Plan, as amended
and restated effective July 29, 2008, shall be 417,650 shares (subject to
adjustment as provided in Section 5(c) herein). Shares delivered under the Plan
shall be authorized but unissued shares, treasury shares or shares acquired on
the open market or in private transactions. The Corporation hereby reserves
sufficient authorized shares of Common Stock to meet the grant of Options
hereunder.
 
7

--------------------------------------------------------------------------------



(b) Shares Not Subject to Limitations: The following will not be applied to the
share limitations of Section 5(a) above: (i) dividends, including dividends paid
in shares, or dividend equivalents paid in cash in connection with outstanding
Options; (ii) Options which are settled in cash rather than the issuance of
shares; (iii) any shares subject to an Option if the Option is forfeited,
cancelled, terminated, expires or lapses for any reason without the issuance of
shares underlying the Option or any shares subject to an Option which shares are
forfeited to, or repurchased or reacquired by, the Corporation; and (iv) any
shares surrendered by a Participant or withheld by the Corporation to pay the
Option Price of an Option or shares used to satisfy any tax withholding
requirement in connection with the exercise of an Option if, in accordance with
the terms of the Plan, a Participant pays such Option Price or satisfies such
tax withholding by either tendering previously owned shares or having the
Corporation withhold shares.
 
(c) Adjustments: If there is any change in the outstanding shares of Common
Stock because of a merger, consolidation or reorganization involving the
Corporation, or if the Board of Directors of the Corporation declares a stock
dividend, stock split distributable in shares of Common Stock or reverse stock
split, combination or reclassification of the Common Stock, or if there is a
similar change in the capital stock structure of the Corporation affecting the
Common Stock (excluding conversion of convertible securities by the Corporation
and/or the exercise of warrants by their holders), then the number of shares of
Common Stock reserved for issuance under the Plan shall be correspondingly
adjusted, and the Administrator shall make such adjustments to Options or to any
provisions of this Plan as the Administrator deems equitable to prevent dilution
or enlargement of Options or as may otherwise be advisable.
 
6. Eligibility
 
An Option may be granted only to an individual who satisfies all of the
following eligibility requirements on the date the Option is granted:
 
(a) The individual is either (i) an Employee, (ii) a Director or (iii) an
Independent Contractor.
 
(b) With respect to the grant of Incentive Options, the individual is otherwise
eligible to participate under Section 6, is an Employee of the Corporation or
Subsidiary and does not own, immediately before the time that the Incentive
Option is granted, stock possessing more than 10% of the total combined voting
power of all classes of stock of the Corporation or a Parent or Subsidiary.
Notwithstanding the foregoing, an Employee who owns more than 10% of the total
combined voting power of the Corporation or a Parent or Subsidiary may be
granted an Incentive Option if the Option Price is at least 110% of the Fair
Market Value of the Common Stock, and the Option Period does not exceed five
years. For this purpose, an individual will be deemed to own stock which is
attributable to him under Code Section 424(d).
 
(c) With respect to the grant of substitute Options or assumption of Options in
connection with a merger, consolidation, acquisition, reorganization or similar
business combination involving the Corporation or an Affiliate, the recipient is
otherwise eligible to receive the Option and the terms of the Option are
consistent with the Plan and Applicable Laws (including, to the extent deemed
applicable, the federal securities laws registration provisions, Code Section
424(a) and Code Section 409A).
 
8

--------------------------------------------------------------------------------



(d) The individual, being otherwise eligible under this Section 6, is selected
by the Administrator as an individual to whom an Option shall be granted (as
defined above, a "Participant").
 
7. Options
 
(a) Grant of Options: Subject to the limitations of the Plan, the Administrator
may in its sole and absolute discretion grant Options to such eligible
individuals in such numbers, subject to such terms and conditions, and at such
times as the Administrator shall determine. Both Incentive Options and
Nonqualified Options may be granted under the Plan, as determined by the
Administrator; provided, however, that Incentive Options may only be granted to
Employees of the Corporation or Subsidiary. To the extent that an Option is
designated as an Incentive Option but does not qualify as such under Code
Section 422, the Option (or portion thereof) shall be treated as a Nonqualified
Option.
 
(b) Option Price: The Option Price per share at which an Option may be exercised
shall be established by the Administrator and stated in the Option Agreement
evidencing the grant of the Option; provided, that (i) the Option Price shall be
no less than 100% of the Fair Market Value per share of the Common Stock as
determined on the date the Option is granted (or 110% of the Fair Market Value
with respect to Incentive Options granted to an Employee who owns stock
possessing more than 10% of the total voting power of all classes of stock of
the Corporation or a Parent or Subsidiary, as provided in Section 6(b) herein);
and (ii) in no event shall the Option Price per share of any Option be less than
the par value, if any, per share of the Common Stock. Notwithstanding the
foregoing, the Administrator may in its discretion authorize the grant of
substitute or assumed options of an acquired entity with an Option Price not
equal to at least 100% of the Fair Market Value of the stock on the date of
grant if the terms of such substitution or assumption otherwise comply, to the
extent deemed applicable, with Code Section 409A and Code Section 424(a)).
 
(c) Date of Grant: An Option shall be considered to be granted on the date that
the Administrator acts to grant the Option, or on such other date as may be
established by the Administrator in accordance with Applicable Laws.  
 
(d) Option Period and Limitations on the Right to Exercise Options:
 
(i) The Option Period shall be determined by the Administrator at the time the
Option is granted and shall be stated in the Option Agreement. With respect to
Incentive Options, the Option Period shall not extend more than 10 years from
the date on which the Option is granted (or five years with respect to Incentive
Options granted to an Employee who owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Corporation or a
Parent or Subsidiary, as provided in Section 6(b) herein). Any Option or portion
thereof not exercised before expiration of the Option Period shall terminate.
The period or periods during which, and the terms and conditions pursuant to
which, an Option may vest and become exercisable shall be determined by the
Administrator in its discretion.
 
9

--------------------------------------------------------------------------------



(ii) An Option may be exercised by giving written notice to the Corporation in
form acceptable to the Administrator at such place and subject to such
conditions as may be established by the Administrator or its designee. Such
notice shall specify the number of shares to be purchased pursuant to an Option
and the aggregate purchase price to be paid therefor and shall be accompanied by
payment of such purchase price. Unless an Option Agreement provides otherwise,
such payment shall be in the form of cash or cash equivalent; provided that,
except where prohibited by the Administrator or Applicable Law (and subject to
such terms and conditions as may be established by the Administrator), payment
may also be made:
 
(A) By delivery (by either actual delivery or attestation) of shares of Common
Stock owned by the Participant;
 
(B) By shares of Common Stock withheld upon exercise;
 
(C) With respect only to purchases upon exercise of an Option after a Public
Market for the Common Stock exists, by delivery of written notice of exercise to
the Corporation and delivery to a broker of written notice of exercise and
irrevocable instructions to promptly deliver to the Corporation the amount of
sale or loan proceeds to pay the Option Price;
 
(D) By such other payment methods as may be approved by the Administrator and
which are acceptable under Applicable Laws; or
 
(E) By any combination of the foregoing methods.
 
Shares delivered or withheld in payment on the exercise of an Option shall be
valued at their Fair Market Value on the date of exercise. For the purposes
herein, a "Public Market" for the Common Stock shall be deemed to exist (i) upon
consummation of a firm commitment underwritten public offering of the Common
Stock (or successor securities thereto) pursuant to an effective registration
statement under the Securities Act, or (ii) if the Administrator otherwise
determines that there is an established public market for the Common Stock.
 
(iii) Unless the Administrator determines otherwise, no Option granted to a
Participant who was an Employee at the time of grant shall be exercised unless
the Participant is, at the time of exercise, an Employee and has been an
Employee continuously since the date the Option was granted, subject to the
following:
 
(A) The employment relationship of a Participant shall be treated as continuing
intact for any period that the Participant is on military or sick leave or other
bona fide leave of absence, provided that the period of such leave does not
exceed three months, or, if longer, as long as the Participant's right to
reemployment is guaranteed either by statute or by contract. The employment
relationship of a Participant shall also be treated as continuing intact while
the Participant is not in active service because of Disability.
 
(B) Unless an individual Option Agreement provides otherwise, if the employment
of a Participant is terminated because of death or Disability, the Option may be
exercised only to the extent vested and exercisable on the Participant's
Termination Date, and the Option must be exercised, if at all, prior to the
first to occur of the following, whichever shall be applicable: (X) the close of
the period of six months next succeeding the Termination Date (or such other
period stated in the Option Agreement); or (Y) the close of the Option Period.
In the event of the Participant's death, such Option shall be exercisable by
such person or persons as shall have acquired the right to exercise the Option
by will or by the laws of intestate succession.
 
10

--------------------------------------------------------------------------------



(C) Unless an individual Option Agreement provides otherwise, if the employment
of the Participant is terminated for any reason other than Disability, death or
Cause, his Option may be exercised only to the extent vested and exercisable on
his Termination Date, and the Option must be exercised, if at all, prior to the
first to occur of the following, whichever shall be applicable: (X) the close of
the period of 45 days next succeeding the Termination Date (or such other period
stated in the Option Agreement); or (Y) the close of the Option Period. In the
event of the Participant's death, such Option shall be exercisable by such
person or persons as shall have acquired the right to exercise the Option by
will or by the laws of intestate succession.
 
(D) Unless an individual Option Agreement provides otherwise, if the employment
of the Participant is terminated for Cause, his Option shall lapse and no longer
be exercisable as of his Termination Date, as determined by the Administrator.
 
(E) Notwithstanding the foregoing, the Administrator shall have authority, in
its sole discretion (taking into account any Code Section 409A considerations),
to accelerate the date for exercising all or any part of an Option which was not
otherwise vested and exercisable, extend the period during which an Option may
be exercised, modify the other terms and conditions of exercise, or any
combination of the foregoing.
 
(iv) Unless an individual Option Agreement provides otherwise, an Option granted
to a Participant who was Director but who was not an Employee at the time of
grant shall be exercisable as follows: (A) If the services of the Participant as
a Director terminate due to death or Disability, the vesting of the Option shall
be accelerated so that the Option shall become vested as of the Director's
Termination Date to the extent the Option would have been vested on the first
anniversary of the Director's Termination Date (without regard to the
Participant's termination of service), and, in such event, the Option must be
exercised, if at all, prior to the first to occur of the first anniversary of
the Director's Termination Date or the close of the Option Period; (B) If the
services of the Director are terminated due to the resignation, failure to be
re-elected or any other reason other than death, Disability or Cause, then the
Option may be exercised only to the extent vested and exercisable on the
Director's Termination Date and must be exercised, if at all, prior to the first
to occur of the end of the 45-day period next succeeding the Termination Date
(or such other period stated in the Option Agreement) or the close of the Option
Period; and (C) if the services of such a Participant are terminated for Cause,
his Option shall lapse and no longer be exercisable as of his Termination Date,
as determined by the Administrator. Notwith-standing the foregoing, the
Administrator may in its discretion (taking into account any Code Section 409A
considerations) accelerate the date for exercising all or any part of an Option
which was not otherwise exercisable on the Termination Date, extend the period
during which an Option may be exercised, modify the other terms and conditions
to exercise, or any combination of the foregoing.
 
11

--------------------------------------------------------------------------------



(v) Unless an individual Option Agreement provides otherwise, an Option granted
to a Participant who was an Independent Contractor of the Corporation or an
Affiliate at the time of grant (and who does not thereafter become an Employee,
in which case he shall be subject to the provisions of Section 7(d)(iii) herein)
may be exercised only to the extent vested and exercisable on the Participant's
Termination Date (unless the termination was for Cause), and must be exercised,
if at all, prior to the first to occur of the following, as applicable: (X) the
close of the period of 30 days next succeeding the Termination Date (or such
other period stated in the Option Agreement); or (Y) the close of the Option
Period. If the services of such a Participant are terminated for Cause, his
Option shall lapse and no longer be exercisable as of his Termination Date, as
determined by the Administrator. Notwithstanding the foregoing, the
Administrator may in its discretion (taking into account any Code Section 409A
considerations) accelerate the date for exercising all or any part of an Option
which was not otherwise exercisable on the Termination Date, extend the period
during which an Option may be exercised, modify the other terms and conditions
to exercise, or any combination of the foregoing.
 
(e) Rights as a Stockholder: A Participant and his legal representatives,
legatees or distributees shall not be deemed to be the holder of any shares
subject to an Option and shall not have any rights of a stockholder unless and
until certificates for such shares have been issued and delivered to him or them
under the Plan (or, in the case of uncertificated shares, other written notice
of ownership has been provided in accordance with Applicable Laws). A
certificate or certificates for shares of Common Stock acquired upon exercise of
an Option shall be issued in the name of the Participant or his beneficiary and
distributed to the Participant or his beneficiary (or, in the case of
uncertificated shares, other written notice of ownership in accordance with
Applicable Laws shall be provided) promptly following receipt of notice of
exercise and payment of the purchase price (except as may otherwise be
determined by the Corporation in the event of payment of the Option Price
pursuant to Section 7(d)(ii)(C) herein). Shares issued upon exercise of an
Option shall be subject to any restrictions applicable under the Plan (including
but not limited to the provisions of Section 11), an Option Agreement, the
Stockholders' Agreement or any other applicable agreements or instruments. Upon
the issuance of a certificate for shares of Common Stock to a Participant (or,
in the case of uncertificated shares, upon delivery of written notice of
ownership in accordance with Applicable Laws), the Participant shall have such
rights and incidents of ownership of the shares of Common Stock acquired
pursuant to an Option, including the right to vote and the right to receive
dividends when and if paid by the Corporation, and to exercise such additional
rights with respect to the shares, as are permitted by the Plan, the Option
Agreement, the Stockholders' Agreement, the Corporation's certificate of
incorporation and bylaws and Applicable Law.
 
(f) Nontransferability of Options: Incentive Options shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession or, in the Administrator's discretion, as may
otherwise be permitted in accordance with Treas. Reg. Section 1.421-1(b)(2) or
any successor provision thereto. Nonqualified Options shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession, except as may be permitted by the
Administrator in a manner consistent with the registration provisions of the
Securities Act. Except as may be permitted by the preceding sentences, an Option
shall be exercisable during the Participant's lifetime only by him or by his
guardian or legal representative. The designation of a beneficiary in accordance
with the Plan does not constitute a transfer.
 
12

--------------------------------------------------------------------------------



(g) Notice of Disposition: If shares of Common Stock acquired upon exercise of
an Incentive Option are disposed of within two years following the date of grant
or one year following the transfer of such shares to a Participant upon
exercise, the Participant shall, promptly following such disposition, notify the
Corporation in writing of the date and terms of such disposition and provide
such other information regarding the disposition as the Administrator may
reasonably require.
 
(h) Limitation on Incentive Options: In no event shall there first become
exercisable by an Employee in any one calendar year Incentive Options granted by
the Corporation or any Parent or Subsidiary with respect to shares having an
aggregate Fair Market Value (determined at the time an Incentive Option is
granted) greater than $100,000; provided that, if such limit is exceeded, then
the first $100,000 of shares to become exercisable in such calendar year will be
Incentive Options and the Options (or portion thereof) for shares with a value
in excess of $100,000 that first became exercisable in that calendar year will
be Nonqualified Options.
 
8. Change of Control
 
Notwithstanding any other provision of the Plan to the contrary, in the event of
a Change of Control, if an Award Agreement specifically so provides, all Options
outstanding as of the date of such Change of Control shall become fully vested
and exercisable, whether or not then otherwise vested and exercisable. In such
event, the Administrator may (i) determine that Options must be exercised, if at
all, within a fixed time period (as determined by the Administrator) following
or prior to such Change of Control event, (ii) determine that such Options shall
terminate after such time period, and/or (iii) make other similar determinations
regarding the rights of Participants with respect to such Options.
 
9. Withholding
 
The Corporation shall withhold all required local, state, federal, foreign and
other taxes and any other amount required to be withheld by any governmental
authority or law from any amount payable in cash with respect to an Option.
Prior to the delivery or transfer of any certificate for shares or any other
benefit conferred under the Plan, the Corporation shall require any Participant
or other person to pay to the Corporation in cash with respect to an award the
amount of any tax or other amount required by any governmental authority to be
withheld and paid over by the Corporation to such authority for the account of
such recipient. Notwithstanding the foregoing, the Administrator may in its
discretion establish procedures to permit a recipient to satisfy such obligation
in whole or in part, and any other local, state, federal or foreign income tax
obligations relating to such an Option, by electing (the "election") to have the
Corporation withhold shares of Common Stock from the shares to which the
recipient is entitled. The number of shares to be withheld shall have a Fair
Market Value as of the date that the amount of tax to be withheld is determined
as nearly equal as possible to (but not exceeding) the amount of such
obligations being satisfied. Each election must be made in writing to the
Administrator in accordance with election procedures established by the
Administrator.
 
13

--------------------------------------------------------------------------------



10. Amendment and Termination of the Plan and Options
 
(a) Amendment and Termination of Plan: The Plan may be amended, altered,
suspended and/or terminated at any time by the Board; provided that approval of
an amendment to the Plan by the stockholders of the Corporation shall be
required to the extent, if any, that stockholder approval of such amendment is
required by Applicable Law.
 
(b) Amendment and Termination of Options: The Administrator may amend, alter,
suspend and/or terminate any Option granted under the Plan, prospectively or
retroactively, but such amendment, alteration, suspension or termination of an
Option shall not (except as otherwise provided in Section 10(c) or Section 10(d)
herein), without the consent of the recipient of an outstanding Option,
materially adversely affect the rights of the recipient with respect to the
Option.
 
(c) Unilateral Authority of Administrator to Modify Plan and Options:
Notwithstanding Section 10(a) and Section 10(b) herein, the following provisions
shall apply:
 
(i) The Administrator shall have unilateral authority to amend the Plan and any
Option (without Participant consent and without stockholder approval, unless
such stockholder approval is required by Applicable Law) to the extent necessary
to comply with Applicable Law or changes to Applicable Law (including but in no
way limited to Code Section 409A, Code Section 422 and federal securities laws).
 
(ii) The Administrator shall have unilateral authority to make adjustments to
the terms and conditions of Options in recognition of unusual or nonrecurring
events affecting the Corporation or any Affiliate, or the financial statements
of the Corporation or any Affiliate, or of changes in accounting principles, if
the Administrator determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan or necessary or appropriate to comply with
applicable accounting principles.
 
(d) Cash Settlement: Notwithstanding any provision of the Plan, an Option or an
Option Agreement to the contrary, the Administrator shall have unilateral
authority to cause any Option (or portion thereof) granted under the Plan to be
canceled in consideration of an alternative award or cash payment of an
equivalent cash value, as determined by the Administrator in its sole
discretion, made to the holder of such canceled Option.
 
11. Restrictions on Options and Shares
 
(a) General: As a condition to the issuance and delivery of Common Stock
hereunder, or the grant of any benefit pursuant to the Plan, the Corporation
shall require a Participant or other person at any time and from time to time to
become a party to an Option Agreement, the Stockholders' Agreement, other
agreement(s) restricting the voting, transfer, purchase or repurchase of shares
of Common Stock of the Corporation, and any other employment agreements,
consulting agreements, non-competition agreements, confidentiality agreements,
non-solicitation agreements or other agreements imposing such restrictions as
may be required by the Corporation. In addition, without in any way limiting the
effect of the foregoing, each Participant or other holder of shares issued under
the Plan shall be permitted to transfer such shares only if such transfer is in
accordance with the Plan, the Option Agreement, the Stockholders' Agreement and
any other applicable agreements and Applicable Law. The acquisition of shares of
Common Stock under the Plan by a Participant or any other holder of shares shall
be subject to, and conditioned upon, the compliance by the Participant or other
holder of such shares with the restrictions described in the Plan, the Option
Agreement, the Stockholders' Agreement and any other applicable agreements and
Applicable Law.
 
14

--------------------------------------------------------------------------------



(b) Compliance with Applicable Laws, Rules and Regulations: The Corporation may
impose such restrictions on Options, shares of Common Stock and any other
benefits underlying Options hereunder as it may deem advisable, including
without limitation restrictions under the federal securities laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities laws applicable to such securities. Notwithstanding
any other Plan or Option Agreement provision to the contrary, the Corporation
shall not be obligated to issue, deliver or transfer shares of Common Stock
under the Plan, make any other distribution of benefits under the Plan, or take
any other action, unless such delivery, distribution or action is in compliance
with Applicable Laws (including but not limited to the requirements of the
Securities Act). The Corporation will be under no obligation to register shares
of Common Stock or other securities with the Securities and Exchange Commission
or to effect compliance with the exemption, registration, qualification or
listing requirements of any state or foreign securities laws, stock exchange or
similar organization, and the Corporation will have no liability for any
inability or failure to do so. The Corporation may cause a restrictive legend or
legends to be placed on any certificate issued pursuant to an Option hereunder
in such form as may be prescribed from time to time by Applicable Law or as may
be advised by legal counsel.
 
12. Option Agreement
 
The grant of any Option under the Plan shall be evidenced by the execution of an
Option Agreement between the Corporation and the Participant. Such Option
Agreement may state terms, conditions and restrictions applicable to the Option
and any may state such other terms, conditions and restrictions, including but
not limited to terms, conditions and restrictions applicable to shares subject
to an Option, as may be established by the Administrator.
 
13. No Right or Obligation of Continued Employment or Service
 
Neither the Plan, the grant of an Option nor any other action related to the
Plan shall confer upon a Participant any right to continue in the employment or
service of the Corporation or an Affiliate as an Employee, Director or
Independent Contractor or to interfere in any way with the right of the
Corporation or an Affiliate to terminate the Participant's employment or service
at any time. Except as otherwise provided in the Plan, an Option Agreement or as
may be determined by the Administrator, all rights of a Participant with respect
to an Option shall terminate upon the termination of the Participant's
employment or service.
 
14. Compliance with Code Section 409A
 
Notwithstanding any other provision in the Plan or an Option to the contrary, if
and to the extent that Code Section 409A is deemed to apply to the Plan or any
Option, it is the general intention of the Corporation that the Plan and all
such Options shall, to the extent practicable, comply with, or be exempt from,
Code Section 409A, and the Plan and any such Option shall, to the extent
practicable, be construed in accordance therewith. Deferrals of shares or any
other benefit issuable pursuant to an Option otherwise exempt from Code Section
409A in a manner that would cause Code Section 409A to apply shall not be
permitted unless such deferrals are in compliance with (or eligible for another
exemption from) Code Section 409A. In the event that the Corporation (or a
successor thereto) has any stock which is publicly traded on an established
securities market or otherwise, distributions to any Participant who is a
"specified employee" (as defined under Code Section 409A) upon a separation from
service may only be made on a date that is more than six months after the date
of separation from service (or, if earlier than the end of the six-month period,
the date of death of the specified employee) or as otherwise permitted under
Code Section 409A. Without in any way limiting the effect of the foregoing, (i)
in the event that exemption from or compliance with Code Section 409A requires
that any special terms, provisions or conditions be included in the Plan or any
Option, then such terms, provisions and conditions shall, to the extent
practicable, be deemed to be made a part of the Plan or Option, as applicable,
and (ii) terms used in the Plan or an Option Agreement shall be construed in
accordance with Code Section 409A if and to the extent required. Further, in the
event that the Plan or any Option shall be deemed not to comply with Code
Section 409A, then neither the Corporation, the Administrator nor its or their
designees or agents shall be liable to any Participant or other person for
actions, decisions or determinations made in good faith.
 
15

--------------------------------------------------------------------------------



15. Unfunded Plan; No Effect on Other Compensation and Benefit Plans
 
(a) The Plan shall be unfunded, and the Corporation shall not be required to
create a trust or segregate any assets that may at any time be represented by
Options under the Plan. The Plan shall not establish any fiduciary relationship
between the Corporation and any Participant or other person. Neither a
Participant nor any other person shall, by reason of the Plan, acquire any right
in or title to any assets, funds or property of the Corporation or any
Affiliate, including, without limitation, any specific funds, assets or other
property which the Corporation or any Affiliate, in their discretion, may set
aside in anticipation of a liability under the Plan. A Participant shall have
only a contractual right to the Common Stock or other amounts, if any, payable
under the Plan, unsecured by any assets of the Corporation or any Affiliate.
Nothing contained in the Plan shall constitute a guarantee that the assets of
such entities shall be sufficient to pay any benefits to any person.
 
(b) The amount of any compensation deemed to be received by a Participant
pursuant to an Option shall not constitute compensation with respect to which
any other employee benefits of such Participant are determined, including,
without limitation, benefits under any bonus, pension, profit sharing, life
insurance or salary continuation plan, except as otherwise specifically provided
by the terms of such plan or as may be determined by the Administrator.
 
(c) The adoption of the Plan shall not affect any other stock incentive or other
compensation plans in effect for the Corporation or any Affiliate, nor shall the
Plan preclude the Corporation from establishing any other forms of stock
incentive or other compensation for employees or service providers of the
Corporation or any Affiliate.
 
16. Governing Law
 
The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to the principles of conflicts of laws, and in
accordance with applicable federal laws of the United States.
 
17. Stockholder Approval
 
The initial adoption of Plan was subject to approval by the stockholders of the
Corporation, which approval was received within 12 months of the Effective Date
of the Plan. Options granted prior to such stockholder approval were conditioned
upon and were effective only upon approval of the Plan by such stockholders on
or before such date. Amendments to the Plan shall be subject to additional
stockholder approvals if and to the extent required by Applicable Law or if
otherwise deemed advisable by the Board.
 
16

--------------------------------------------------------------------------------



18. Effect of Certain Changes in Duties and/or Status
 
Notwithstanding the other terms of the Plan or an Option Agreement, the
Administrator has sole discretion to determine (taking into account any Code
Section 409A considerations), at the time of grant of an Option or at any time
thereafter, the effect, if any, on Options (including but not limited to the
vesting and/or exercisability of Options) granted to a Participant in the event
of (i) a change in the Participant's duties or responsibilities, (ii) a change
in the Participant's status as an Employee, Director or Independent Contractor,
including but not limited to a change from full-time to part-time, or vice
versa, or (iii) other similar changes in the nature or scope of the
Participant's employment or service. In addition, unless otherwise determined by
the Administrator, for purposes of the Plan, a Participant shall be considered
to have terminated employment or service and to have ceased to be an Employee or
Independent Contractor, as the case may be, if his employer (or the party for
whom the Participant is providing services, in the case of an Independent
Contractor) was an Affiliate at the time of grant and such employer or other
party ceases to be an Affiliate, even if he continues to be employed by or
provide services to such employer or party.
 
19. Beneficiary Designation
 
The Administrator may in its discretion permit a Participant to designate in
writing a person or persons as beneficiary, which beneficiary shall be entitled
to receive benefits (if any) to which the Participant is otherwise entitled
under the Plan in the event of death. In the absence of such designation by a
Participant, and in the event of the Participant's death, the estate of the
Participant shall be treated as beneficiary for purposes of the Plan, unless the
Administrator determines otherwise. The Administrator shall have discretion to
approve and interpret the form or forms of such beneficiary designation. A
beneficiary, legal guardian, legal representative or other person claiming any
rights pursuant to the Plan is subject to all terms and conditions of the Plan
and any Option Agreement applicable to the Participant, except to the extent
that the Plan and/or Option Agreement provide otherwise, and to any additional
restrictions deemed necessary or appropriate by the Administrator.
 
20. Gender and Number
 
Except where otherwise indicated by the context, words in any gender shall
include any other gender, words in the singular shall include the plural and
words in the plural shall include the singular.
 
21. Successors and Assigns
 
The Plan shall be binding upon the Corporation, its successors and assigns, and
Participants, their executors, administrators and permitted transferees and
beneficiaries.
 
17

--------------------------------------------------------------------------------



22. Severability
 
If any provision of the Plan shall be held illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining parts of the Plan,
and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.
 
23. Rules of Construction
 
Headings are given to the sections of the Plan solely as a convenience to
facilitate reference. The reference to any statute, regulation or other
provision of law shall be construed to refer to any amendment to or successor of
such provision of law.
 
24. Right of Offset
 
Notwithstanding any other provision of the Plan or an Option Agreement, the
Corporation may reduce the amount of any payment or benefit otherwise payable to
or on behalf of a Participant by the amount of any obligation of the Participant
to or on behalf of the Corporation or an Affiliate that is or becomes due and
payable.
 
25. Fractional Shares
 
Except as otherwise provided in an Option Agreement or determined by the
Administrator, (a) the total number of shares issuable pursuant to the exercise
or vesting of an Option shall be rounded down to the nearest whole share, and
(b) no fractional shares shall be issued. The Administrator may, in its
discretion, determine that a fractional share shall be settled in cash.
 
26. Uncertificated Stock
 
Notwithstanding anything in the Plan to the contrary, to the extent the Plan
provides for the issuance of stock certificates to reflect the issuance of
shares of Common Stock, the issuance may, in the Corporation's discretion, be
effected on a non-certificated basis, to the extent not prohibited by the
Corporation's certificate of incorporation or bylaws or by Applicable Law
(including but not limited to applicable state corporate law and the applicable
rules of any stock exchange on which the Common Stock is traded).
 
27. Income and Other Taxes
 
Participants are solely responsible and liable for the satisfaction of all taxes
and penalties that may arise on their behalf in connection with awards granted
under the Plan (including any taxes arising under Code Section 409A), and the
Corporation shall not have any obligation to indemnify or otherwise hold any
Participant harmless from any or all of such taxes.
 
18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this CoaLogix Inc. 2008 Stock Option Plan, as amended and
restated effective July 29, 2008, is, by the authority of the Board of Directors
of the Corporation, executed in behalf of the Corporation, as of the _____ day
of _____________, 2008.
 
 
 
 
COALOGIX INC.
 
 
 
By:                             
Name:                         
Title:                                   
ATTEST:      

--------------------------------------------------------------------------------

Secretary  
[Corporate Seal] 
 

 
19

--------------------------------------------------------------------------------

